UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                               No. 05-6403



MAURICE WHITE,

                                                   Plaintiff - Appellant,

            versus


L. SMITH;    T.   BENNETT;   KRISTIE   BENNETT;   J.
KELLY,

                                                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-05-63)


Submitted:    May 18, 2005                        Decided:   July 29, 2005


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Maurice White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Maurice White seeks to appeal the district court’s order

dismissing as frivolous his 42 U.S.C. § 1983 (2000) complaint.

Among other things, White contends that the staff at Lanesboro

Correctional Institution violated his constitutional rights by

failing to place him in protective custody as an informant.    White

asserts that prison staff were aware that there was a contract out

on his life, and they have not housed him properly, or ensured that

his food was not poisoned.

             We conclude that while many of White’s claims were

properly deemed conclusory or frivolous, it is not entirely clear

from the record that all of White’s claims are wholly frivolous, as

the district court suggests.        Fed. R. Civ. P. 8(a)(2).     For

example, White’s claim that Defendants failed to place him in

protective custody might present an arguable basis in the Eighth

Amendment.      See Farmer v. Brennen, 511 U.S. 825, 837 (1994)

(holding that to establish deliberate indifference, a prisoner must

present evidence to show that the Defendants intentionally ignored

a known risk of harm.).        Accordingly, we modify the district

court’s order to reflect a dismissal of White’s complaint without

prejudice.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                AFFIRMED AS MODIFIED


                                 - 2 -